IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                 May 29, 2009
                               No. 08-60068
                             Summary Calendar                Charles R. Fulbruge III
                                                                     Clerk

HANS WERNER LUDWIN DOREANTES-QUINONEZ

                                           Petitioner

v.

ERIC H HOLDER, JR, U S ATTORNEY GENERAL

                                           Respondent


                    Petition for Review of an Order of the
                       Board of Immigration Appeals
                             BIA No. A70 290 387


Before JOLLY, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM:*
      Hans Werner Ludwin Doreantes-Quinonez, a native and citizen of
Guatemala, petitions this court for review of an order from the Board of
Immigration Appeals (BIA) affirming the order of the immigration judge (IJ)
denying his motion to reopen his deportation proceedings. On July 11, 1989, the
IJ granted Doreantes-Quinonez voluntary departure, requiring him to leave the
country by August 11, 1989. The IJ’s order was based upon a stipulation, which



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-60068

was signed by Doreantes-Quinonez and submitted by his counsel, conceding
Doreantes-Quinonez’s deportability and requesting voluntary departure. On
November 24, 2006, represented by new counsel, Doreantes-Quinonez filed a
motion to reopen his proceedings in order to seek relief under the Nicaraguan
Adjustment and Central American Relief Act of 1997 (NACARA). Doreantes-
Quinonez argued in his motion to reopen that the final order was issued in
absentia and that he had been unaware until recently that he had been granted
voluntary departure in 1989.
      To the extent that Doreantes-Quinonez’s motion to reopen was filed under
NACARA, he failed to meet the September 11, 1998, filing deadline.
See 8 C.F.R. § 1003.43(e)(1). Because the untimeliness of that motion constitutes
a failure to exhaust his administrative remedies, this court lacks jurisdiction to
consider the denial of the motion to reopen on that basis. See Enriquez-Alvarado
v. Ashcroft, 371 F.3d 246, 248 (5th Cir. 2004). Doreantes-Quinonez’s petition for
review is dismissed in part on that basis.
      In his motion to reopen, Doreantes-Quinonez also invoked 8 C.F.R.
§ 1003.23(b)(4)(ii), which permits an alien to file at any time a motion to reopen
challenging an in absentia removal order if the alien demonstrates that he did
not receive sufficient notice of the proceeding. Because Doreantes-Quinonez was
in deportation proceedings, rather than removal proceedings, the applicable
regulation is 8 C.F.R. § 1003.23(b)(4)(iii)(A)(2), which contains an analogous
exception. The IJ determined that Doreantes-Quinonez’s deportation hearing
was not conducted in absentia and that, even if it had been conducted in
absentia, the law governing motions to reopen for NACARA relief did not contain
a filing-deadline exception for in absentia hearings. Because the BIA affirmed
the IJ’s decision without opinion, this court may review the IJ’s decision.
See Ontunez-Tursios v. Ashcroft, 303 F.3d 341, 348 (5th Cir. 2002).
      To the extent that Doreantes-Quinonez argues in this petition that his
first counsel’s representation of him ended at some point during his deportation

                                        2
                                  No. 08-60068

proceedings, this court lacks jurisdiction to consider that argument because
Doreantes-Quinonez failed to exhaust his administrative remedies regarding
that argument by raising it before the BIA. See Wang v. Ashcroft, 260 F.3d 448,
452-53 (5th Cir. 2001). Our review of the relevant laws and regulations relating
to whether Doreantes-Quinonez’s deportation hearing was conducted in absentia
and whether a motion to reopen seeking NACARA relief may qualify for the
filing-deadline exception set forth in § 1003.23(b)(4)(iii)(A)(2) indicates that the
IJ’s interpretations as to both issues were reasonable and are therefore entitled
to deference. See Singh v. Gonzales, 436 F.3d 484, 487 (5th Cir. 2006). Based
upon that deference, Doreantes-Quinonez’s petition for review is denied in part
to the extent he sought relief under § 1003.23.
      PETITION FOR REVIEW DISMISSED IN PART AND DENIED IN
PART.




                                         3